People v Holloway (2021 NY Slip Op 05255)





People v Holloway


2021 NY Slip Op 05255


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND BANNISTER, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (434/12) KA 10-01638.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vPHILLIP HOLLOWAY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.